DETAILED ACTION
Greetings from Your Examiner
Dear applicant, my name is Sheree Brown, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-4229. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
This case is being examined in the “Pro se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. 
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-4229 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of 
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.:16/820,650, filed on 03/16/2020.
This action has been made NON-FINAL.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Objections
Claims 1, 3, 4 and 6 are objected to because of the following informalities:  
Claim 1 is missing a period.  
Claim 3 recites “A computer-implemented method… ” however, the examiner suggests for the claim to recite as “The computer-implemented method”.
Claim 3 recites “… the method defined in claim 2 further comprising” however, the examiner suggests for the claim to recite as “of claim 2 further comprising:”.
Claim 3 recites “calculated in step(b)(i) of claim 2, the share of corresponding age bracket in age distribution classified in step (d) of claim 2;” however, the examiner suggests for the claim to recite as “calculated in step(b)(i) of claim 2, a share of corresponding age bracket in age distribution classified in step (d) of 
The examiner suggests removing the parenthesis at the end of claim 3.
Claim 4 recites “A computer-implemented method, depending on steps in claim 3, for predicting accuracy of classifying first names into defined age brackets; the method comprising:” however, the examiner suggests for the claim to recite as “The computer-implemented method of claim 3, for predicting accuracy of classifying first names into defined age brackets further comprising:”.
Claim 4 recites “(b) classifying, by a machine learning classification module, each subset through all steps defined in claim 3”.  The examiner suggests for the claim to recites as “(b) classifying, by a machine learning classification module, each subset 
Claim 4 recites “(d) classifying, by a machine learning classification module, input list, which classification accuracy is being evaluated, through all steps defined in claim 3”.  The examiner suggests for the claim to recites as “(d) classifying, by a machine learning classification module, input list, which classification accuracy is being evaluated, 
Claim 5 recites “A computer-implemented system for classifying age distribution of list of first names; the system comprising of one or more software modules:”.  The examiner suggests for claim 5 to recite as “A computer-implemented system for classifying age distribution of list of first names comprising:”.  
The examiner suggests removing the parenthesis throughout claim 5.
Claim 5 recited “using the same engineered features”.  The examiner suggests deleting such language.
Claim 6 preamble is suggested to recite as “The computer-implemented system for classifying first names into defined age brackets and predicting accuracy of age bracket classification of claim 5 further comprising:”.
 The examiner suggests removing the parenthesis throughout claim 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of calculating predicted age, without significantly more.  
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 1:
The claimed invention is a process which falls within one of the four statutory categories of invention (process, machine, manufacture or composition of matter). The claim(s) goes on to recite(s) the following:
Extracting, by a machine learning feature engineering module, subsets … ; 
calculating, by a machine learning feature engineering module, predicted age for each list entry in each extracted subset … ; 
calculating number of births for each year of each name in the list using number of births from names birth data for a given first name and year and adjusted by survival rate for a given year calculated from life tables; 
calculating predicted age for each list entry by calculating weighted arithmetic mean or median age using number of births for each age;
calculating estimated age distribution of the subset by dividing number of list entries in each defined age bracket by total number of all list entries using predicted age calculated;
training, by a machine learning training module, each extracted subset with engineered features as input variables and actual age distribution coded from age distribution information into class labels of the training data set using one of the machine learning supervised learning classification algorithms.
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong One:
The idea of calculating predicted age is an idea having no particular concrete or tangible form.  This concept fall within one of the three grouping mention in the 2019 PEG guidance.  This is directed to a mathematical concept.  
The limitation of calculating predicted age, as drafted, is a process that, under its broadest reasonable interpretation, requires performing an arithmetic calculation in order to calculate a predicted age.  This limitation therefore recites a mathematical calculation. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea.  2019 PEG Section I, 84 Fed. Reg. at 52.  Thus, limitations falls into the “mathematical concept” grouping of abstract ideas.
In addition, this type of simple arithmetic calculation (prediction) can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by school-aged children studying mathematics (predictions/estimation).  Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this 
Accordingly, the limitations recites a judicial exception (an abstract idea that falls
within the mathematical concept and mental process groupings in the 2019 PEG),
and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional elements, such as  “training, by a machine learning training module, each extracted subset with engineered features as input variables and actual age distribution coded from age distribution information into class labels of the training data set using one of the machine learning supervised learning classification algorithms”, which does not require any particular application of the recited calculation and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  The “training… using one of the machine learning supervised learning classification algorithms” recites at a high-level of generality (i.e., as a generic algorithm)1 such that it amounts no more than mere instructions to apply the exception using a generic algorithm2.  (Step 2A Prong Two: No)  After Subject Matter Eligibility (SME) analysis, the examiner conclude that, 
Step 2B:

significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.  As explained with respect to Step 2A Prong Two, the claim recites a single additional element in the limitation of “training, by a machine learning training module, each extracted subset with engineered features as input variables and actual age distribution coded from age distribution information into class labels of the training data set using one of the machine learning supervised learning classification algorithms”, which does not require any particular application of the recited calculation and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Mere instructions to apply an exception cannot provide an inventive concept (Step 2B: NO).  Additionally, the claim(s) do not include any other additional elements, taken individually and as a combination, that are sufficient to amount to significantly more than the judicial exception because the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. When examining the limitations, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. (Step 2B: No)  Accordingly, the claims are directed to an abstract idea and are rejected as ineligible for patenting under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Diuk Wasser, US Patent No.: 10,929,772 in view of Lucas, 10,395,772.
Claim 1:
Diuk Wasser discloses “a machine learning model module 104” in Figure 1, Item 102/104 & Column 4, Lines 4-30 but failed to explicitly disclose machine learning supervised learning classification algorithms and calculating survival rates.  
Lucas discloses these features in Column 32, Lines 54-67 & Column 33, Lines 1-6 and Column 59, Lines 55-67.  It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Diuk Wasser by the teachings of Lucas to enable improved training of data by incorporating the algorithm and calculation of survival rate more effectively, as disclosed by Lucas (See Lucas, Summary of Invention – Column 3, Lines 10-15).
As modified:
The combination of Diuk Wasser and Lucas discloses the following:
discloses a computer-implemented method for training model for age distribution classification of list of first names (See Diuk Wasser Abstract); the method comprising: 
(a) extracting, by a machine learning feature engineering module (“a machine learning model module 104” See Figure 1, Item 102/104 & Column 4, Lines 4-30), subsets comprised of different age distributions from the initial training data set of (“user age bracket module 102 configured to provide a determination of an age bracket for a user of a social networking system or any other type of community or group, according to an embodiment of the present technology. An age bracket can be a span of consecutive years of age (or ages) as indicated by a number of years. For example, an age bracket can be a span of two, three, four, five, or any suitable number of years of age. One or more age brackets can be included in an age division. An age division can be a division of ages based on a dividing age. For example, a first age division can be all ages equal to or less than a dividing age and a second age division can be all ages greater than the dividing age. While examples discussed herein can relate to a single dividing age on which two age divisions are based, the present technology applies equally to multiple dividing ages on which multiple age divisions can be based” See Figure 1, Item 102/104 & Column 3, Lines 1-67 & Column 4, Lines 4-30); 
(b) calculating, by a machine learning feature engineering module (“a machine learning model module 104” See Figure 1, Item 102/104 & Column 4, Lines 4-30), predicted age for each list entry in each extracted subset by (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30);
(i) calculating number of births for each year of each name in the list using number of births from names birth data for a given first name and year (See Column 3, Lines 40-67 & Column 4, Lines 1-30) and adjusted by survival rate for a given year calculated from life tables (See Lucas Column 32, Lines 54-67 & Column 33, Lines 1-6 & Column 59, Lines 55-67); 
and (ii) calculating predicted age for each list entry by calculating weighted arithmetic mean or median age using number of births for each age (age is calculated as difference between current year and birth year), calculated in (i), as weights (See Column 3, Lines 40-67 & Column 4, Lines 1-30); 
(c) engineering, by a machine learning feature engineering module (“a machine learning model module 104” See Figure 1, Item 102/104 & Column 4, Lines 4-30), the features of each subset by calculating estimated age distribution of the subset by dividing number of list entries in each defined age bracket by total number of all list entries using predicted age calculated at step (b) (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30); 
(d) training, by a machine learning training module (“a machine learning model module 104” See Figure 1, Item 102/104 & Column 4, Lines 4-30), each extracted subset with engineered features as input variables and actual age distribution coded from age distribution information into class labels of the training data set (“The training data also can include labels indicating age category information regarding users associated with the training data. A label for a user can be provided by manual or non-manual inspection of the training data associated with a user. In some embodiments, a label can indicate whether a user is within a certain age division that is defined by one or more dividing ages. In some embodiments, two age divisions can be based on a single dividing age. For example, a first age division can be equal to or less than a dividing age and a second age division can be greater than the dividing age. In this example, a label can indicate whether a user is within the first age division or within the second age division.” See Column 3, Lines 40-67 & Column 4, Lines 1-30 & Column 6, Lines 15-35) using one of the machine learning supervised learning classification algorithms (“a whole document classifier may rely on a training model that has been trained on thousands of medical documents found in EMRs and EHRs of patients. The training data may be provisioned with the parts of speech assigned to words and the true classification for each patient (such as male/female, age, ethnicity, etc.). A machine learning algorithm or a neural network may process the training data to generate a rule set or a trained neural network, respectively.” See Lucas Column 32, Lines 54-67 & Column 33, Lines 1-6).
Claim 2:
Diuk Wasser discloses “a machine learning model module 104” in Figure 1, Item 102/104 & Column 4, Lines 4-30 but failed to explicitly disclose machine learning supervised learning classification algorithms and calculating survival rates.  
Lucas discloses these features in Column 32, Lines 54-67 & Column 33, Lines 1-6 and Column 59, Lines 55-67.  It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Diuk Wasser by the teachings of Lucas to enable improved training of data by incorporating the algorithm and calculation of survival rate more effectively, as disclosed by Lucas (See Lucas, Summary of Invention – Column 3, Lines 10-15).
As modified:
The combination of Diuk Wasser and Lucas discloses the following:
a computer-implemented method for classifying list of first names into age distribution classes (See Diuk Wasser Abstract); the method comprising:
(“a machine learning model module 104” See Figure 1, Item 102/104 & Column 4, Lines 4-30), an input list containing at least first names (“The user profile store 636 maintains information about user accounts, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like that has been declared by users or inferred by the social networking system 630. This information is stored in the user profile store 636 such that each user is uniquely identified.’ See Column 1, Lines 60-67); 
(b) calculating, by a machine learning feature engineering module (“a machine learning model module 104” See Figure 1, Item 102/104 & Column 4, Lines 4-30), predicted age for each input list entry by (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30)
(“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30) for each year of each name (“The user profile store 636 maintains information about user accounts, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like that has been declared by users or inferred by the social networking system 630. This information is stored in the user profile store 636 such that each user is uniquely identified.’ See Column 1, Lines 60-67) in the list using number of births from names birth data for a given first name and year and adjusted by survival rate for a given year calculated from life tables (See Lucas Column 59, Lines 55-67); 
(“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30) for each list entry by calculating weighted arithmetic mean or median age using previously calculated number of births for each age (age is calculated as difference between current year and birth year) as weights (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30); 
(c) engineering, by a machine learning feature engineering module (“a machine learning model module 104” See Figure 1, Item 102/104 & Column 4, Lines 4-30), the features of input list by calculating estimated age distribution of the list by dividing (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30) number of list entries in each defined age bracket by total number of all list entries using predicted age calculated at step (b) (“user age bracket module 102 configured to provide a determination of an age bracket for a user of a social networking system or any other type of community or group, according to an embodiment of the present technology. An age bracket can be a span of consecutive years of age (or ages) as indicated by a number of years. For example, an age bracket can be a span of two, three, four, five, or any suitable number of years of age. One or more age brackets can be included in an age division. An age division can be a division of ages based on a dividing age. For example, a first age division can be all ages equal to or less than a dividing age and a second age division can be all ages greater than the dividing age. While examples discussed herein can relate to a single dividing age on which two age divisions are based, the present technology applies equally to multiple dividing ages on which multiple age divisions can be based” See Figure 1, Item 102/104 & Column 3, Lines 1-67 & Column 4, Lines 4-30); 
and (d) classifying, by a machine learning classification module (“a machine learning model module 104” See Figure 1, Item 102/104 & Column 4, Lines 4-30), input list into age distribution classes using one of the machine learning supervised learning classification algorithms  on age distribution classification model previously trained using same engineered features extracted from initial training data set (“a whole document classifier may rely on a training model that has been trained on thousands of medical documents found in EMRs and EHRs of patients. The training data may be provisioned with the parts of speech assigned to words and the true classification for each patient (such as male/female, age, ethnicity, etc.). A machine learning algorithm or a neural network may process the training data to generate a rule set or a trained neural network, respectively.” See Lucas Column 32, Lines 54-67 & Column 33, Lines 1-6).
Claim 3:
The combination Diuk Wasser and Lucas discloses a computer-implemented method for classifying list entries into defined age brackets (“user age bracket module 102 configured to provide a determination of an age bracket for a user of a social networking system or any other type of community or group, according to an embodiment of the present technology. An age bracket can be a span of consecutive years of age (or ages) as indicated by a number of years. For example, an age bracket can be a span of two, three, four, five, or any suitable number of years of age. One or more age brackets can be included in an age division. An age division can be a division of ages based on a dividing age. For example, a first age division can be all ages equal to or less than a dividing age and a second age division can be all ages greater than the dividing age. While examples discussed herein can relate to a single dividing age on which two age divisions are based, the present technology applies equally to multiple dividing ages on which multiple age divisions can be based” See Figure 1, Item 102/104 & Column 3, Lines 1-67 & Column 4, Lines 4-30); the method defined in claim 2 further comprising: 
(a) multiplying, by a machine learning feature engineering module (“a machine learning model module 104” See Figure 1, Item 102/104 & Column 4, Lines 4-30), number of births for each year of each name (“The user profile store 636 maintains information about user accounts, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like that has been declared by users or inferred by the social networking system 630. This information is stored in the user profile store 636 such that each user is uniquely identified.’ See Column 1, Lines 60-67), calculated in step (b)(i) of claim 2, by the share of corresponding age bracket in age distribution classified in step (d) of claim 2 (“user age bracket module 102 configured to provide a determination of an age bracket for a user of a social networking system or any other type of community or group, according to an embodiment of the present technology. An age bracket can be a span of consecutive years of age (or ages) as indicated by a number of years. For example, an age bracket can be a span of two, three, four, five, or any suitable number of years of age. One or more age brackets can be included in an age division. An age division can be a division of ages based on a dividing age. For example, a first age division can be all ages equal to or less than a dividing age and a second age division can be all ages greater than the dividing age. While examples discussed herein can relate to a single dividing age on which two age divisions are based, the present technology applies equally to multiple dividing ages on which multiple age divisions can be based” See Figure 1, Item 102/104 & Column 3, Lines 1-67 & Column 4, Lines 4-30); 
and (b) calculating (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30), by a machine learning feature engineering module (“a machine learning model module 104” See Figure 1, Item 102/104 & Column 4, Lines 4-30), predicted age for each list entry by calculating weighted arithmetic mean or median age using number of births for each previously calculated age (age is calculated as difference between current year and birth year) as weights (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30).
Claim 4:
The combination Diuk Wasser and Lucas discloses a computer-implemented method, depending on steps in claim 3, for predicting accuracy of classifying first names  (“The user profile store 636 maintains information about user accounts, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like that has been declared by users or inferred by the social networking system 630. This information is stored in the user profile store 636 such that each user is uniquely identified.’ See Column 1, Lines 60-67) into defined age brackets (“user age bracket module 102 configured to provide a determination of an age bracket for a user of a social networking system or any other type of community or group, according to an embodiment of the present technology. An age bracket can be a span of consecutive years of age (or ages) as indicated by a number of years. For example, an age bracket can be a span of two, three, four, five, or any suitable number of years of age. One or more age brackets can be included in an age division. An age division can be a division of ages based on a dividing age. For example, a first age division can be all ages equal to or less than a dividing age and a second age division can be all ages greater than the dividing age. While examples discussed herein can relate to a single dividing age on which two age divisions are based, the present technology applies equally to multiple dividing ages on which multiple age divisions can be based” See Figure 1, Item 102/104 & Column 3, Lines 1-67 & Column 4, Lines 4-30); the method comprising: 
(a) extracting, by a machine learning validation module, subsets of different age distributions from the initial training data set to cover all possible combinations of age brackets' shares having multiple samples of each combination of shares (“user age bracket module 102 configured to provide a determination of an age bracket for a user of a social networking system or any other type of community or group, according to an embodiment of the present technology. An age bracket can be a span of consecutive years of age (or ages) as indicated by a number of years. For example, an age bracket can be a span of two, three, four, five, or any suitable number of years of age. One or more age brackets can be included in an age division. An age division can be a division of ages based on a dividing age. For example, a first age division can be all ages equal to or less than a dividing age and a second age division can be all ages greater than the dividing age. While examples discussed herein can relate to a single dividing age on which two age divisions are based, the present technology applies equally to multiple dividing ages on which multiple age divisions can be based” See Figure 1, Item 102/104 & Column 3, Lines 1-67 & Column 4, Lines 4-30); 
(b) classifying, by a machine learning classification module, each subset through all steps defined in claim 3 (See Figure 1, Item 102/104 & Column 3, Lines 1-67 & Column 4, Lines 4-30); 
(c) calculating, by a machine learning validation module, classification accuracy by evaluating results of the classification for each subset (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30); 
(d) classifying, by a machine learning classification module, input list, which classification accuracy is being evaluated, through all steps defined in claim 3 (“user age bracket module 102 configured to provide a determination of an age bracket for a user of a social networking system or any other type of community or group, according to an embodiment of the present technology. An age bracket can be a span of consecutive years of age (or ages) as indicated by a number of years. For example, an age bracket can be a span of two, three, four, five, or any suitable number of years of age. One or more age brackets can be included in an age division. An age division can be a division of ages based on a dividing age. For example, a first age division can be all ages equal to or less than a dividing age and a second age division can be all ages greater than the dividing age. While examples discussed herein can relate to a single dividing age on which two age divisions are based, the present technology applies equally to multiple dividing ages on which multiple age divisions can be based” See Figure 1, Item 102/104 & Column 3, Lines 1-67 & Column 4, Lines 4-30); 
and (e) retrieving, by a machine learning validation module, estimated classification accuracy for each name in the input list and for the whole input list as average accuracy of all names from classified and evaluated subsets with similar age distribution and names  (“The user profile store 636 maintains information about user accounts, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like that has been declared by users or inferred by the social networking system 630. This information is stored in the user profile store 636 such that each user is uniquely identified.’ See Column 1, Lines 60-67).
Claim 5:
Diuk Wasser discloses “a machine learning model module 104” in Figure 1, Item 102/104 & Column 4, Lines 4-30 but failed to explicitly disclose machine learning supervised learning classification algorithms and calculating survival rates.  
Lucas discloses these features in Column 32, Lines 54-67 & Column 33, Lines 1-6 and Column 59, Lines 55-67.  It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Diuk Wasser by the teachings of Lucas to enable improved training of data by incorporating the algorithm and calculation of survival rate more effectively, as disclosed by Lucas (See Lucas, Summary of Invention – Column 3, Lines 10-15).
As modified:
The combination of Diuk Wasser and Lucas discloses the following:
a computer-implemented system for classifying age distribution of list of first names (“The user profile store 636 maintains information about user accounts, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like that has been declared by users or inferred by the social networking system 630. This information is stored in the user profile store 636 such that each user is uniquely identified.’ See Column 1, Lines 60-67); the system comprising of one or more software modules: 
(a) a machine learning feature engineering module programmed to (“a machine learning model module 104” See Figure 1, Item 102/104 & Column 4, Lines 4-30): 
(i) calculating predicted age (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30) for each list entry in each subset extracted from training data by calculating number of births for each year of each name in the list using number of births from names birth data for a given first name and year and adjusted by survival rate for a given year calculated from life tables (See Lucas Column 59, Lines 55-67); and calculating predicted age for each list entry by calculating weighted arithmetic mean or median age using number of births for each age (age is calculated as difference between current year and birth year) as weights (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30); 
(ii) receiving input list containing at least first names (“The user profile store 636 maintains information about user accounts, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like that has been declared by users or inferred by the social networking system 630. This information is stored in the user profile store 636 such that each user is uniquely identified.’ See Column 1, Lines 60-67); 
(iii) calculating (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30) predicted age for each input list entry by calculating number of births for each year of each name in the list using number of births from names birth data for a given first name  (“The user profile store 636 maintains information about user accounts, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like that has been declared by users or inferred by the social networking system 630. This information is stored in the user profile store 636 such that each user is uniquely identified.’ See Column 1, Lines 60-67) and year and adjusted by survival rate for a given year calculated from life tables (See Lucas Column 59, Lines 55-67); and calculating predicted age for each list entry by calculating weighted arithmetic mean or median age (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30) using previously calculated number of births for each age (age is calculated as difference between current year and birth year) as weights (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30); 
(iv) calculating predicted age (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30)  for each input list entry by calculating number of births for each year of each name in the list (“The user profile store 636 maintains information about user accounts, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like that has been declared by users or inferred by the social networking system 630. This information is stored in the user profile store 636 such that each user is uniquely identified.’ See Column 1, Lines 60-67) using a number of births received from names birth data for a given first name and year and adjusted by survival rate for a given year calculated from life tables (See Lucas Column 59, Lines 55-67); and calculating predicted age for each list entry by calculating weighted arithmetic mean or median age (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30) using previously calculated number of births for each age (age is calculated as difference between current year and birth year) as weights (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30); 
(v) extracting, from the initial training data set of people with known ages, subsets comprised of different age distributions to cover all possible combinations of age brackets' shares having one or more samples of each combination of shares (“user age bracket module 102 configured to provide a determination of an age bracket for a user of a social networking system or any other type of community or group, according to an embodiment of the present technology. An age bracket can be a span of consecutive years of age (or ages) as indicated by a number of years. For example, an age bracket can be a span of two, three, four, five, or any suitable number of years of age. One or more age brackets can be included in an age division. An age division can be a division of ages based on a dividing age. For example, a first age division can be all ages equal to or less than a dividing age and a second age division can be all ages greater than the dividing age. While examples discussed herein can relate to a single dividing age on which two age divisions are based, the present technology applies equally to multiple dividing ages on which multiple age divisions can be based” See Figure 1, Item 102/104 & Column 3, Lines 1-67 & Column 4, Lines 4-30); 
(“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30) of list entries in each defined age bracket by total number of all list entries using calculated predicted age (“user age bracket module 102 configured to provide a determination of an age bracket for a user of a social networking system or any other type of community or group, according to an embodiment of the present technology. An age bracket can be a span of consecutive years of age (or ages) as indicated by a number of years. For example, an age bracket can be a span of two, three, four, five, or any suitable number of years of age. One or more age brackets can be included in an age division. An age division can be a division of ages based on a dividing age. For example, a first age division can be all ages equal to or less than a dividing age and a second age division can be all ages greater than the dividing age. While examples discussed herein can relate to a single dividing age on which two age divisions are based, the present technology applies equally to multiple dividing ages on which multiple age divisions can be based” See Figure 1, Item 102/104 & Column 3, Lines 1-67 & Column 4, Lines 4-30);
(vii) engineering the features from input list by calculating estimated age distribution of the list by dividing number of list entries in each defined age bracket by total number of all list entries using calculated predicted age (“user age bracket module 102 configured to provide a determination of an age bracket for a user of a social networking system or any other type of community or group, according to an embodiment of the present technology. An age bracket can be a span of consecutive years of age (or ages) as indicated by a number of years. For example, an age bracket can be a span of two, three, four, five, or any suitable number of years of age. One or more age brackets can be included in an age division. An age division can be a division of ages based on a dividing age. For example, a first age division can be all ages equal to or less than a dividing age and a second age division can be all ages greater than the dividing age. While examples discussed herein can relate to a single dividing age on which two age divisions are based, the present technology applies equally to multiple dividing ages on which multiple age divisions can be based” See Figure 1, Item 102/104 & Column 3, Lines 1-67 & Column 4, Lines 4-30); 
(b) a machine learning training module programmed to (“a machine learning model module 104” See Figure 1, Item 102/104 & Column 4, Lines 4-30): 
(“a machine learning model module 104” See Figure 1, Item 102/104 & Column 4, Lines 4-30) as input variables and actual age distribution coded from age distribution information into class labels utilizing one of the machine learning supervised learning classification algorithms (“a whole document classifier may rely on a training model that has been trained on thousands of medical documents found in EMRs and EHRs of patients. The training data may be provisioned with the parts of speech assigned to words and the true classification for each patient (such as male/female, age, ethnicity, etc.). A machine learning algorithm or a neural network may process the training data to generate a rule set or a trained neural network, respectively.” See Lucas Column 32, Lines 54-67 & Column 33, Lines 1-6); 
(c) a machine learning classification module programmed to (“a machine learning model module 104” See Figure 1, Item 102/104 & Column 4, Lines 4-30): (i) classifying input list into age distribution classes using one of the machine learning supervised learning classification algorithms  on training data previously trained using the same engineered features (“a whole document classifier may rely on a training model that has been trained on thousands of medical documents found in EMRs and EHRs of patients. The training data may be provisioned with the parts of speech assigned to words and the true classification for each patient (such as male/female, age, ethnicity, etc.). A machine learning algorithm or a neural network may process the training data to generate a rule set or a trained neural network, respectively.” See Lucas Column 32, Lines 54-67 & Column 33, Lines 1-6).
Claim 6:
The combination Diuk Wasser and Lucas discloses a computer-implemented system for classifying first names (“The user profile store 636 maintains information about user accounts, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like that has been declared by users or inferred by the social networking system 630. This information is stored in the user profile store 636 such that each user is uniquely identified.’ See Column 1, Lines 60-67) into defined age brackets and predicting accuracy of age bracket classification; the system comprising of one or more software modules defined in claim 5, further extended (“user age bracket module 102 configured to provide a determination of an age bracket for a user of a social networking system or any other type of community or group, according to an embodiment of the present technology. An age bracket can be a span of consecutive years of age (or ages) as indicated by a number of years. For example, an age bracket can be a span of two, three, four, five, or any suitable number of years of age. One or more age brackets can be included in an age division. An age division can be a division of ages based on a dividing age. For example, a first age division can be all ages equal to or less than a dividing age and a second age division can be all ages greater than the dividing age. While examples discussed herein can relate to a single dividing age on which two age divisions are based, the present technology applies equally to multiple dividing ages on which multiple age divisions can be based” See Figure 1, Item 102/104 & Column 3, Lines 1-67 & Column 4, Lines 4-30): 
(a) a machine learning feature engineering module programmed to (“a machine learning model module 104” See Figure 1, Item 102/104 & Column 4, Lines 4-30): 
(i) calculating number of births for each year (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30) of each name in input list using number of births from names birth data for a given first name (“The user profile store 636 maintains information about user accounts, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like that has been declared by users or inferred by the social networking system 630. This information is stored in the user profile store 636 such that each user is uniquely identified.’ See Column 1, Lines 60-67) and year (See Lucas Column 59, Lines 55-67); 
(ii) multiplying calculated number of births (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30) for each year of each name by share of corresponding age bracket in classified age distribution of input list (“user age bracket module 102 configured to provide a determination of an age bracket for a user of a social networking system or any other type of community or group, according to an embodiment of the present technology. An age bracket can be a span of consecutive years of age (or ages) as indicated by a number of years. For example, an age bracket can be a span of two, three, four, five, or any suitable number of years of age. One or more age brackets can be included in an age division. An age division can be a division of ages based on a dividing age. For example, a first age division can be all ages equal to or less than a dividing age and a second age division can be all ages greater than the dividing age. While examples discussed herein can relate to a single dividing age on which two age divisions are based, the present technology applies equally to multiple dividing ages on which multiple age divisions can be based” See Figure 1, Item 102/104 & Column 3, Lines 1-67 & Column 4, Lines 4-30); 
(iii) calculating predicted age for each input list entry by calculating weighted arithmetic mean or median age using number of births for each age (age is calculated as difference between current year and birth year) as weights (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30); 
(b) a machine learning validation module programmed to  (“a whole document classifier may rely on a training model that has been trained on thousands of medical documents found in EMRs and EHRs of patients. The training data may be provisioned with the parts of speech assigned to words and the true classification for each patient (such as male/female, age, ethnicity, etc.). A machine learning algorithm or a neural network may process the training data to generate a rule set or a trained neural network, respectively.” See Lucas Column 32, Lines 54-67 & Column 33, Lines 1-6): 
(i) extracting subsets of different age distributions from the initial training data set to cover all possible combinations of age brackets' shares having multiple samples of each combination of shares (“user age bracket module 102 configured to provide a determination of an age bracket for a user of a social networking system or any other type of community or group, according to an embodiment of the present technology. An age bracket can be a span of consecutive years of age (or ages) as indicated by a number of years. For example, an age bracket can be a span of two, three, four, five, or any suitable number of years of age. One or more age brackets can be included in an age division. An age division can be a division of ages based on a dividing age. For example, a first age division can be all ages equal to or less than a dividing age and a second age division can be all ages greater than the dividing age. While examples discussed herein can relate to a single dividing age on which two age divisions are based, the present technology applies equally to multiple dividing ages on which multiple age divisions can be based” See Figure 1, Item 102/104 & Column 3, Lines 1-67 & Column 4, Lines 4-30); 
(ii) calculating classification accuracy by evaluating results of the classification for each subset (“The machine learning model module 104 can train a machine learning model to provide a score that is predictive of an age division for a user. A dividing age can be selected so that a first age division is equal to or less than the dividing age and a second age division is greater than the dividing age. The machine learning model can be a trained using a supervised learning technique in which various features can be used. The features can include, for example, a stated age of a user, a percentage of connections of the user on the social networking system that claim to be a same age as the user, as well as other features. In an evaluation stage, user information including feature values relating to a user can be provided to the machine learning model to provide a score relating to a preliminary determination of an age division for a user.” See Column 3, Lines 40-67 & Column 4, Lines 1-30); 
(iii) retrieving estimated classification accuracy for each name in the input list and for the whole input list as average accuracy of all names from classified (“threshold score values can be adjusted or tuned to achieve desired levels of accuracy in determination of an age division for users.” See Column 4, Lines 30-67) and evaluated subsets with similar age distribution and names  (“The user profile store 636 maintains information about user accounts, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like that has been declared by users or inferred by the social networking system 630. This information is stored in the user profile store 636 such that each user is uniquely identified.’ See Column 1, Lines 60-67).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoover, US 20080140837, methods for estimating, calculating or determine the age-difference, such as, for example, using the age range of a youth sport league, using the age range for the number of years of a education program, using the age range for other age-restricted activities, etc., may suffice.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 17, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.02 “Mathematical Algorithms” -- The Supreme Court has used, among others, the terms "mathematical algorithm," "mathematical formula," and "mathematical equation" to describe types of mathematical subject matter not entitled to patent protection standing alone. Certain mathematical algorithms have been held to be non-statutory because they represent a mathematical definition of a law of nature or a natural phenomenon.
        2 See Applicant’s Background of the Invention